Citation Nr: 0903243	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.

The Board is remanding the claim the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran asserts entitlement to service connection for 
PTSD based on stressors that he purportedly experienced 
during his tour in Vietnam. 

Service connection for PTSD requires:  1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); 2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  


If the evidence establishes the veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  And this corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Here, VA records dated in 2004 show the veteran has the 
required DSM-IV diagnosis of PTSD.  So resolution of this 
appeal turns on whether he also has the required evidence of 
a confirmed stressor in service to support this diagnosis.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Concerning this, the veteran's DD Form 214 and his service 
personnel records show that his primary military occupational 
specialty (MOS), including while stationed in the Republic of 
Vietnam, was pay distribution specialist in a finance 
division.  The records regarding his service do not reveal 
that he received any awards, citations, commendations, or 
medals for engaging in combat in Vietnam while stationed 
there from April 1969 to May 1970.  See VAOPGCPREC 12-99 
(October 18, 1999).  Consequently, there must be other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



As recently as March 2007, VA requested that the veteran 
provide more specific and detailed information concerning his 
claimed PTSD stressors.  He did not immediately respond.  But 
during his recent November 2008 Travel Board hearing, he 
provided additional testimony regarding the specifics of 
these alleged incidents.  He stated that between August and 
September, possibly October 1969, while assigned to the 
United States Army, 92nd Finance Department, which was a 
detachment to the 91st Finance Office in Saigon, he was on a 
field trip for record verification purposes at a camp named 
Baoloc, in the Northern Province, and in that capacity was 
subjected to enemy weapons fire and a rocket attack.  This 
hearing testimony under oath is possibly helpful in terms of 
potentially verifying his claimed PTSD stressors.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Send the veteran another PTSD 
questionnaire and request that he provide 
any other specific details of the 
stressful event(s) that he allegedly 
experienced while stationed in Vietnam - 
including the names of any other 
individuals involved, the approximate 
dates of any other incidents that occurred 
(preferably within a two-month window), 
some indication of where the incidents 
occurred, etc.  Indicate the importance of 
him providing this necessary information 
to corroborate the occurrence of these 
claimed events.  Give him time to respond.

2.  Regardless of whether he responds with 
additional details and information, 
prepare a letter asking the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to provide any available 
information that might corroborate his 
claimed stressors - including, 
while assigned to the in the United States 
Army, 92nd Finance Department, as a 
detachment to the 91st Finance Office in 
Saigon, at a camp named Baoloc, in the 
Northern Province, between August and 
September, possibly October 1969.  Provide 
the JSRRC a description of the veteran's 
claimed stressors (from his recent 
November 2008 Travel Board hearing 
testimony, if necessary), and with copies 
of his military personnel records showing 
his service dates, duties, and units of 
assignment.  The JSRRC is also requested 
to provide any available information 
concerning the activities of the veteran's 
Vietnam service unit, the United States 
Army, 92nd Finance Department, and any 
potential detachments such as to United 
State Army, 91st Finance Office, during his 
time in the Republic of Vietnam.

3.  If, and only if, it is determined the 
veteran engaged in combat, or that one or 
more of his stressors has been 
independently verified, make arrangements 
for him to be provided a VA compensation 
examination to ascertain whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) he has PTSD as a result of a 
confirmed stressor.  The examiner must 
specify for the record the stressor(s) 
relied upon to support the PTSD diagnosis.  
The report of the examination should 
include the complete rationale for all 
opinions expressed.  The claims file, 
including a compete copy of this remand, 
must be made available to the examiner for 
review of the pertinent medical and other 
history.

4. Then readjudicate the claim for service 
connection for PTSD in light of any 
additional evidence. If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them and opportunity to respond 
to it before returning the case to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




